DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1, 10 and 11 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification of the instant application (see paragraph 60, figures 2A-2B of the publication), which recites: “Further, in FIG 2A, the length indicated by d corresponds to the length of the light emission point of the LED 101, and the length of the distance between centers indicated by p corresponds to the length of separation distance (in other words, pitch between adjacent LEDs 101) between the adjacent LEDs 101.”  The claims omit the definition of 
Claims 2-9 are also affected. 

Examiner’s Note: MPEP 2172.01 recites: “Depending on the specific facts at issue, a claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as not enabling (see, e.g., In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976)); under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as lacking an adequate written description (see, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998)); under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite (see, e.g., In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976)); or under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as failing to claim the subject matter that the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention (see, e.g., In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968)). Such essential matter may include missing elements, steps or necessary structural cooperative relationships of elements described by the applicant(s) as necessary to practice the invention.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”
	 





Claims 1, 10 and 11 recites “…a light source part in which a plurality of light emitting diodes having different light emission wavelengths with a length of each light emission point being smaller than 100 λ (λ: light emission wavelength) are arranged such that a separation distance between the adjacent light emitting diodes is equal to or smaller than 100 λ (λ: light emission wavelength)…”. The light emission wavelength has “plurality” of value or is a variable. The “length of each light emission point” or the “separation distance between the adjacent light emitting diode” should be a single value or constant. Since there are plurality light emission wavelength, it is not clear which one of the light emission wavelength Application refers to. 
Claims 2-9 are also affected.









Allowable Subject Matter
Claims 1-11 are allowed over prior arts.
Stahl et al (US 10,678,187) disclose, see abstract, a large area lens-free imaging device includes sight source positioned illuminating at least one object and the light source includes a plurality of light emitters that are positioned and configured to create a controlled light wavefront for performing lens-free imaging, wherein the light emitter are arranged as shown in figure 1. 
Cheng et al (US 2018/0053882), see abstract, teach a light emitting device includes a light-emitting element, a wavelength converting layer and a light-adjusting layer. The light-emitting element has a first upper surface, a bottom surface and a lateral surface. The arrangement of the light emitting device are shown in figures 2A-3D.
Van Bommel et al (US 2017/0256692) teach, see abstract, a light emitting device having a flexible light source having a first surface facing the first light exit window and emit light at least in a direction of the first light exit window, wherein a distance between adjacent first optical element depends on a shape of the flexible light source. The arrangement of the light emitting element are shown in figures 1-15.
There’s no teaching or suggestion in the prior art for the claimed arrangement of the claimed light source. 






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484